Citation Nr: 0918286	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-31 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether an overpayment of nonservice-connected pension 
benefits in the amount of $358.00 was validly created during 
2005. 

2.  Entitlement to increased nonservice-connected pension 
benefits during 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2003 and May 2005 decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

A review of the claims file shows that the Veteran has also 
raised a claim of entitlement to waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
amount of $358.00.  This issue, however, is not currently 
developed or certified for appellate review.  Neither is it 
inextricably intertwined with the issue on appeal.  
Accordingly, it is referred to the RO for appropriate action. 

The issue of entitlement to increased nonservice-connected 
pension benefits is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran was granted nonservice-connected pension 
benefits effective from December 9, 2002.  

2.  The Veteran received monthly nonservice-connected pension 
payments of $146.00 effective from January 1, 2003, $160.00 
effective from February 1, 2004, and $179.00 effective from 
February 1, 2005.  

3.  Initial financial information obtained from the Veteran 
showed he had one dependent, his wife, and that their income 
for 2005, less unreimbursed medical expenses, was $11,157.00.  

4.  In April 2005, the Veteran notified VA that he received a 
one time payment of $13,000.00.

5.  In 2005, taking into account the one time payment of 
$13,000.00, the Veteran family income exceeded the maximum 
family income of $13,309.00 for a Veteran with one dependent.

6.  Effective April 1, 2005, VA amended the Veteran's monthly 
nonservice-connected pension benefits from $179.00 a month to 
$0 a month.

7.  VA paid the Veteran $358.00 in nonservice-connected 
pension benefits in 2005.


CONCLUSION OF LAW

An overpayment of VA nonservice-connected pension benefits in 
the amount of $358.00 during 2005 was validly created.  38 
U.S.C.A. §§ 1506, 1521 (West 2002); 38 C.F.R. §§ 1.962, 
3.271, 3.272, 3.277, 3.660 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  VCAA provisions are 
not applicable to overpayment claims found in 38 U.S.C.A. § 
5300, because Chapter 53 contains its own notice provisions.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) 
(noting that VCAA provisions are inapplicable to waiver of 
indebtedness claims); Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc) (finding that VCAA provisions are 
inapplicable to CUE claims).  Accordingly, VCAA provisions 
are not applicable to this case.

Moreover, while the statute governing waiver claims have its 
own notice provisions, it is unclear whether they apply to 
the current claim where the Veteran is challenging the 
validity of the debt as opposed to requesting a waiver.  See 
38 U.S.C.A. § 5302.  Nonetheless, via April 2005 and May 2005 
letters the Veteran was provided with comparable notice.

In any event, the Veteran does not raise any notice error 
issues in his appeal.  Moreover, even if he were not properly 
notified of the procedures for how to file a claim, since he 
in fact filed a timely appeal and since his claim is being 
adjudicated, the purpose of those notice procedures has been 
fulfilled.  The Veteran thus could not have been prejudiced 
by any notice flaws, and the appeal can be decided by the 
Board. 

II.  The Validity of the Debt

Nonservice-connected pension is payable to a Veteran of 
wartime at rates prescribed by law, reduced by the amount of 
the Veteran's annual family income.  38 U.S.C.A. § 1521.  The 
amount of the nonservice-connected pension for a Veteran who 
is married and living with his spouse is found at 38 U.S.C.A. 
§ 1521(c).  For pension purposes, payments of any kind from 
any source will be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272.  38 
C.F.R. § 3.271(a).  Moreover, the Veteran's countable income 
can be reduced by the amount of any unreimbursed medical 
expenses for himself or his dependents.  38 C.F.R. § 
3.272(g).

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in net worth, in his or her income or that of a spouse 
or dependent child, or in another circumstance that affects 
the payment of benefits.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 
3.277(b), 3.660.  An overpayment is created when a payee has 
received monetary benefits to which he or she is not 
entitled.  38 C.F.R. § 1.962.

With the above criteria in mind, the Board notes that the 
Veteran was granted nonservice-connected pension benefits 
effective from December 9, 2002.  The Veteran received 
monthly nonservice-connected pension payments of $146.00 
effective from January 1, 2003, $160.00 effective from 
February 1, 2004, and $179.00 effective from February 1, 
2005.  In 2005, financial information obtained from the 
Veteran initially showed he had one dependent, his wife, and 
that their income for 2005, less unreimbursed medical 
expenses, was $11,157.00.  In April 2005, the Veteran 
notified VA that he received a one time payment of 
$13,000.00.  As a result, effective April 1, 2005, VA amended 
the Veteran's monthly nonservice-connected pension benefits 
from $179.00 a month to $0 a month.

The $13,000.00 received by the Veteran and his wife in 2005 
was income as set forth in 38 C.F.R. § 3.660.  It also does 
not fit into any of the categories which would be considered 
an exclusion from income found at 38 C.F.R. § 3.272.  
Therefore, taking into account the one time payment of 
$13,000.00, the Veteran's family income exceeded the maximum 
family income of $13,309.00, for a Veteran with one dependent 
in 2005.  As a result, the Veteran's pension benefits for 
2005 should have been zero.  Instead, he received $358.00 in 
nonservice-connected pension payments.  Since he was entitled 
to no pension benefits in 2005 and received $358.00 in 
nonservice-connected pension payments a valid overpayment was 
created.

While the Veteran claims that he timely notified VA of the 
receipt of the additional $13,000.00 in income and therefore 
the dept was not validly created, this argument is without 
merit because the uncontradicted evidence of record shows 
that the claimant did not notify VA about these monies until 
April 2005 and by that time he had already received 
nonservice-connected pension payments totaling $358.00.  
Since the Veteran was paid $358.00 in pension benefits in 
2005 when he was entitled to no benefits, an overpayment of 
$358.00 was validly created.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Therefore, his appeal is 
denied.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) 
(West 2002).  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

A valid debt was created by the overpayment of VA nonservice-
connected pension benefits in the amount of $358.00 during 
2005.


REMAND

As to the question of increased nonservice-connected pension 
benefits during 2003, in the Veteran's June 2003 statement in 
support of claim, he expressed disagreement with the March 
2003 decision that granted nonservice-connected pension 
benefits effective from December 9, 2002, and awarded pension 
payments of $74.00 a month effective from January 1, 2003.  
In particular, he asserted that the RO had failed to reduce 
his countable income by the appropriate amount of 
unreimbursed medical expenses.  While the RO thereafter 
granted the Veteran a higher level of monthly nonservice-
connected pension payments of $146.00 effective from 
January 1, 2003, it did not issue a statement of the case 
(SOC) addressing the Veteran's disagreement with the amount 
of pension awarded.  Hence, this issue must be remanded to 
the RO for the issuance of a SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Therefore, this issue is REMANDED to the RO/AMC for the 
following:

The RO/AMC should issue a SOC with 
respect to the claim for increased 
nonservice-connected pension benefits 
during 2003.  If the Veteran thereafter 
files a timely substantive appeal, this 
issue should be returned for review by 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


